Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
Response to Amendment
In the amendment filed on July 9, 2021, the following has occurred: claim(s) 1 and 13-14 have been amended. Now, claim(s) 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in further view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356).
As per independent claim 1, Kaepplinger discloses an apparatus for a hardware processor which: extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical 
While Kaepplinger teaches the apparatus as described above, Kaepplinger may not explicitly teach an information storage which stores the medical information subjected to the edit processing.
Shiraga teaches an apparatus for an information storage which stores the medical information subjected to the edit processing (See Paragraphs [0191]- [0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include an information storage which stores the medical information subjected to the edit processing as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
While Kaepplinger/Shiraga teaches the apparatus as described above, Kaepplinger/Shiraga may not explicitly teach that the hardware processor performs treatment processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the extracted medical information. 
Kurita teaches an apparatus capable of hardware processor performs treatment processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the extracted medical information (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing 
As per claim 2, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger further teaches wherein the medical information to be stored in the information storage includes image data (See Paragraph [0077]: The image data information involves the image data and meta information that is stored with the image data, and can be stored in image databases.).
As per claim 3, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga may not explicitly teach wherein the hardware processor deletes the supplementary information including personal information.
Kurita teaches an apparatus wherein the hardware processor deletes the supplementary information including personal information (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga to include deleting personal information as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per claim 4, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger may not explicitly teach wherein the hardware processor associates respective pieces of the medical information regarding a same patient with each other.
Shiraga teaches an apparatus wherein the hardware processor associates respective pieces of the medical information regarding a same patient with each other (See Paragraph [0200]: Patient attributes can be identified from patient information which can be used to group patients together.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include the hardware processor associates respective pieces of the medical information regarding a same patient with each other as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
As per claim 6, Kaepplinger/Shiraga/Kurita teaches the apparatus of claims 1-2 as described above. Kaepplinger/Shiraga may not explicitly teach wherein the hardware processor reduces the image data.
Kurita teaches an apparatus wherein the hardware processor reduces the image data (See Paragraph [0086]: The image processing processes can enlarge or reduce image data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga to include image reduction as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per claim 11, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger may not explicitly teach wherein the hardware processor selects and extracts only desired medical information.
Shiraga teaches an apparatus wherein the hardware processor selects and extracts only desired medical information (See Paragraphs [0171]- [0173]: The feature data that is extracted is a specified type that has been set, which the Examiner is interpreting to encompass a set specified type to encompass desired medical information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger to include the hardware processor selects and extracts only desired medical information as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
As per claim 12, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above.  Kaepplinger may not explicitly teach wherein, in a case where the medical information is image data, the desired medical information is favorable data in which there is no defect in a photographing condition and positioning upon acquisition of image data.
Shiraga teaches an apparatus wherein, in a case where the medical information is image data, the desired medical information is favorable data in which there is no defect in a photographing condition and positioning upon acquisition of image data (See Paragraph [0067]: The medical controller causes the image data included in the currently acquired surgery data to be output from the data output devices according to a user instruction, which the Examiner is interpreting to encompass the user instruction to encompass selecting an ideal photograph 
As per independent claim 13, Kaepplinger teaches an information collection processing method comprising: extracting medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a provision side condition of the terminal apparatus in which medical information which can be provided is set, the provision side condition of the terminal apparatus being transferred to the information collection processing apparatus (See Paragraphs [0097]-[0101]: Operating conditions are extracted automatically from the images previously captured with the scanner in the facility, protocol parameters can then be computed and derived from the operating conditions, a number of scanners can be operated and the scanner is controlled via a scanner protocol, which the scanner protocol can be created or adapted so the images created with the scanner can be acquired in the same manner as the images previously acquired in the facility, the analysis unit can then compute the operating conditions from the captured image data and/or metadata, the operating conditions can be facility-specific, the protocols can be delivered to a 
While Kaepplinger teaches the method as described above, Kaepplinger may not explicitly teach storing the medical information subjected to the treatment processing.
Shiraga teaches a method for storing the medical information subjected to the treatment processing (See Paragraphs [0191]- [0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Kaepplinger to include storing the medical information subjected to the treatment processing 
While Kaepplinger/Shiraga teaches the method as described above, Kaepplinger/Shiraga may not explicitly teach performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted in the information extraction.
Kurita teaches a method for performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted in the information extraction (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Kaepplinger/Shiraga to include image processing as taught by Kurita. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga with Kurita with the motivation of improving device information communication (See Background of Kurita in Paragraph [0003]).
As per independent claim 14, Kaepplinger teaches a non-transitory computer-readable recording medium storing a program causing a computer of an information collection processing apparatus which collects medical information to implement: an information extraction function of extracting the medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a 
While Kaepplinger teaches the computer-readable medium as described above, Kaepplinger may not explicitly teach an information storage function of storing the medical information subjected to the treatment processing.
Shiraga teaches a computer-readable medium of an information storage function of storing the medical information subjected to the treatment processing (See Paragraphs [0191]- [0192]: A process is described that after the extraction and editing steps that the extracted and edited feature data can be stored in a storage device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Kaepplinger to include an information storage function of storing the medical information subjected to the treatment processing as taught by Shiraga. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger with Shiraga with the motivation of improving medical information processing (See Technical Problem of Shiraga in Paragraph [0006]).
While Kaepplinger/Shiraga teaches the computer-readable medium as described above, Kaepplinger/Shiraga may not explicitly teach an information processing function of performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted by the information extraction function.
Kurita teaches a computer-readable medium comprising: an information processing function of performing treatment processing including processing of deleting at least one piece of the supplementary information among a plurality of pieces of the supplementary information included in the medical information extracted by the information extraction function (See Paragraph [0084]: Various types of image processing processes can be performed which include deleting personal information from the image, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the .
 Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) further view of Wang et al. (U.S. Patent Pre­ Grant Publication No. 2017/0309061).
As per claim 5, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga/Kurita may not explicitly teach wherein the hardware processor converts medical information of a provider into an irreversible characteristic amount through learning within a facility on an information provision side.
Wang teaches an apparatus wherein the hardware processor converts medical information of a provider into an irreversible characteristic amount through learning within a facility on an information provision side (See Paragraph [0061]: The communication module can communicate between the remote processing device and the network, the transmitted information can be encoded according to known methods.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita to include transmission encoding as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 
As per claim 7, Kaepplinger/Shiraga/Kurita teaches the apparatus of claims 1-2 and 6 as described above. Kaepplinger/Shiraga/Kurita may not explicitly teach wherein the hardware processor determines whether or not to reduce the image data and a reduction rate in accordance with an image characteristic of the image data.
Wang teaches an apparatus wherein the hardware processor determines whether or not to reduce the image data and a reduction rate in accordance with an image characteristic of the image data (See Paragraph [0106]: The image data will be reduce if the hardware configuration of the local processing device is relatively low and the image is too large, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita to include determining reduction rate as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita with Wang with the motivation of improving image display (See Background of Wang in Paragraph [0004]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in view of Wang et al. (U.S. Patent Pre­ Grant Publication No. 2017/0309061) in further view of Reicher et al. (U.S. Patent Pre­ Grant Publication No. 2016/0364526).
As per claim 8, Kaepplinger/Shiraga/Kurita teaches the apparatus of claims 1-2 and 6, and Kaepplinger/Shiraga/Kurita/Wang teaches the apparatus of claim 7 as described above. Kaepplinger/Shiraga/Kurita/Wang may not explicitly teach wherein the image characteristic is determined on a basis of lesion information.
Reicher teaches an apparatus wherein the image characteristic is determined on a basis of lesion information (See Paragraph [0050]: The diagnostic information of the image can be classified as lesion and the lesion information can be utilized during the process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita/Wang to include lesion information as taught by Reicher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita/Wang with Reicher with the motivation of improving speed and accuracy of medical image review (See Background of Reicher in Paragraph [0004]).
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) in view of Shiraga (U.S. Patent Pre-Grant Publication No. 2020/0312464) in view of Kurita et al. (U.S. Patent Pre-Grant Publication No. 2019/0365356) in further view of Reicher et al. (U.S. Patent Pre­ Grant Publication No. 2016/0364526).
As per claim 9, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga/Kurita may not explicitly teach wherein the hardware processor cuts out only data regarding a lesion position specified in accordance with lesion information, and when only the data regarding the lesion position is cut out by the hardware processor, the information storage stores the data regarding the lesion position.
Reicher teaches an apparatus wherein the hardware processor cuts out only data regarding a lesion position specified in accordance with lesion information, and when only the data regarding the lesion position is cut out by the hardware processor, the information storage stores the data regarding the lesion position (See Paragraph [0071]: The learning engine may be configured to determine the volume of a lesion and can automatically determine and display a reconstruction imaging plane that best shows a particular measurement, such as the maximum diameter of a volumetric lesion, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Kaepplinger/Shiraga/Kurita to include lesion information as an image determination factor as taught by Reicher to specify the apparatus of Shiraga/Kurita's extraction unit. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaepplinger/Shiraga/Kurita with Reicher with the motivation of improving speed and accuracy of medical image review (See Background of Reicher in Paragraph [0004]).
As per claim 10, Kaepplinger/Shiraga/Kurita teaches the apparatus of claim 1 as described above. Kaepplinger/Shiraga/Kurita may not explicitly teach wherein the hardware processor performs treatment processing with reference to lesion information acquired from a diagnosis result by a doctor or a result obtained in a computer-aided diagnosis system.
Reicher teaches an apparatus wherein the hardware processor performs treatment processing with reference to lesion information acquired from a diagnosis result by a doctor or a result obtained in a computer-aided diagnosis system (See Paragraph [0148]: The learning engine obtains lesion information from an image that is acquired by a computer-aided diagnosis system.). It would have been obvious to one of ordinary skill in the art before the effective filing .

Response to Arguments
In the Remarks filed on July 9, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s). 
The Applicant argues that (1) Shiraga and Kurita do not teach or suggest "a hardware processor which extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a provision side condition of the terminal apparatus in which medical information which can be provided is set, the provision side condition of the terminal apparatus being transferred to the information collection processing apparatus," as claimed in amended claim 1; and (2) the dependent claims are allowable due to their dependency on the independent claims.
In response to argument (1), the Examiner agrees with the Applicant. However, the Examiner has supplemented the combination of Shiraga and Kurita with Kaepplinger et al. (U.S. Patent Pre-Grant Publication No. 2017/0105698) to encompass "a hardware processor which extracts medical information from a terminal apparatus which possesses the medical information including a plurality of pieces of supplementary information, the medical information being extracted on a basis of both    a collection side condition of the information collection processing apparatus in which medical information to be collected is set and a provision side condition of the terminal apparatus in which medical information which can be provided is set, the provision side condition of the terminal apparatus being transferred to 
 In response to argument (2), the Examiner disagrees with the Applicant. The dependent claims are not allowable because of their dependency on the independent claims as rejected above. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al. (U.S. Patent Publication No. 9,223,932), describes a method for acquiring medical image data related to the subject with the mobile wireless communication imaging device, Maresh et al. (U.S. Patent Publication No. 8,090,596), describes method and system for transferring, modifying and converting medical files to be transferred from one medical facility to another, and Vizza et al. ("GIDAC: a prototype for bioimages annotation and clinical data integration"), describes management of clinical records and diagnostic images to correlate biological and diagnostic data with the medical history of a patient to identify the correct diagnosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626